Case: 17-10337    Date Filed: 12/13/2017   Page: 1 of 2


                                                     [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-10337
                     ________________________

                 D.C. Docket No. 1:16-cv-23047-MGC



ARNALDO RAVELO,

                                                           Plaintiff-Appellant,

                                  versus

U.S. CITIZENSHIP AND IMMIGRATION SERVICES (USCIS),
Randall Akins, Kendall Field Office,
UNITED STATES DEPARTMENT OF HOMELAND SECURITY,
Jeh Johnson, Secretary,

                                                        Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (December 13, 2017)
                 Case: 17-10337       Date Filed: 12/13/2017        Page: 2 of 2


Before HULL, DUBINA, Circuit Judges, and RESTANI, * Judge.

PER CURIAM:

       Plaintiff-Appellant Arnaldo Ravelo brought this civil action under 5 U.S.C.

§ 701 et seq. and 28 U.S.C. § 1331. After review and with the benefit of oral

argument, this Court concludes that Ravelo has not shown any reversible error in

the district court’s final judgment and order dated November 30, 2016. Thus, we

affirm the district court’s decision for the reasons already outlined in the district

court’s order. 1

       AFFIRMED.




       *
         Honorable Jane A. Restani, Judge for the United States Court of International Trade,
sitting by designation.
       1
        This Court sua sponte has considered its jurisdiction and concludes that, based on the
record and the narrow issue of statutory ineligibility for adjustment of status to that of a lawful
permanent resident, we have subject matter jurisdiction in this case. See Perez v. U.S. Bureau of
Citizenship & Immigration Servs., 774 F.3d 960, 965–66 (11th Cir. 2014); Mejia Rodriguez v.
U.S. Dep’t of Homeland Sec., 562 F.3d 1137, 1142–43 (11th Cir. 2009).
                                                 2